PER CURIAM.
We have for review Moore v. State, 469 So.2d 947 (Fla. 5th DCA 1985), which directly and expressly conflicts with State v. Jackson, 478 So.2d 1054 (Fla.1985). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The sole issue raised by the parties is whether a trial court should apply the sentencing guidelines in effect at the time of the offense or those in effect at the time of sentencing. The district court opted for the former view. In Jackson, we adopted the latter view. Moreover, in State v. Taylor, 487 So.2d 294 (Fla.1986), we specifically disapproved the district court decision before us today. Accordingly, we quash the decision below and remand for proceedings consistent with this opinion.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDONALD and EHRLICH, JJ., concur.
BARKETT, J., concurs specially with an opinion, in which EHRLICH, J., concurs.
SHAW, J., dissents with an opinion.